Citation Nr: 0106305	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran had recognized guerilla service from June to 
September 1945.  He also had service with the regular 
Philippine Army from September 1945 to January 1946.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO that denied 
service connection for pulmonary tuberculosis.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
relevant records of treatment from St. Luke's Hospital and 
the Chinese General Hospital, both in Manila, from the 
Veterans Memorial Medical Center, in Quezon City, and from 
the Quezon Provincial Chest Clinic.  The action should also 
include making reasonable efforts to obtain a complete set of 
any clinical records in the possession of Pepito Briones Hao, 
M.D., and Fernando Jusay, M.D., and affording the veteran a 
medical examination for purposes of assessing whether he has 
pulmonary tuberculosis, or residuals thereof, that can be 
attributed to military service.  38 C.F.R. § 19.9 (2000).

This matter is REMANDED to the RO for the following actions:

	1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any relevant records of 
treatment from St. Luke's Hospital and 
the Chinese General Hospital, both in 
Manila, from the Veterans Memorial 
Medical Center, in Quezon City, and from 
the Quezon Provincial Chest Clinic.  
Development should also include making 
reasonable efforts to obtain a complete 
set of any clinical records in the 
possession of Pepito Briones Hao, M.D., 
and Fernando Jusay, M.D.

	2.  The veteran should be notified that, 
if he has any affidavits or other lay 
statements that would tend to support 
his claim for benefits, he should submit 
them into evidence so that they can be 
considered in the adjudication of his 
claim.

	3.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a pulmonary examination.  
The examiner should review the claims 
folder, including any additional 
material obtained pursuant to the 
development outlined in the foregoing 
paragraphs, and take a thorough history 
from the veteran.  Following an 
examination, and the completion of X-
rays or other necessary testing, the 
examiner should indicate whether the 
veteran currently has pulmonary 
tuberculosis, or residuals thereof, and, 
if so, should offer an opinion as to the 
medical likelihood that pulmonary 
tuberculosis had its onset during the 
veteran's period of military service.  
The examiner should also indicate 
whether there is any medical evidence in 
the record which tends to demonstrate 
that the condition manifest itself 
within three years subsequent to 
service.  A complete rationale for all 
opinions should be provided.

	4.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

	5.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.370-3.375.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


